UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Lynn Taylor, )
)
Petitioner, )
)
. C` `l A ` N . c
v § 1v1 ct10n 0 l 1 £H'L¢::
Rick Thaler, )
j F I L E D
Respondent. ) NUV 0 7 mm
C|erk, U.S. District and
MEMORANDUM OPINION bankruptcy Courts

Petitioner, proceeding pro se, has submitted an application for a writ of habeas corpus
along with an application to proceed in forma pauperis The Court will grant the application to
proceed in forma pauperis and will dismiss the case for lack of jurisdiction.

Petitioner is a Texas prisoner confined in Navasota_ Texas. He challenges his conviction
entered by the 320"‘ J udicial District Court in Amarillo, Texas, following a trial. Pet. at 2.

F ederal court review of state convictions is available under 28 U.S.C. § 2254 only after the
exhaustion of available state remedies. See 28 U.S.C. §2254(b)(l). Thereafter, "an application
for a writ of habeas corpus [] made by a person in custody under the judgment and sentence of a
State court . . . may be filed in the district court for the district wherein such person is in custody
or in the district court for the district within which the State court was held which convicted and
sentenced [petitioner] and each of such district courts shall have concurrent jurisdiction to
entertain the application." 28 U.S.C. § 224l(d). This Court lacks jurisdiction over petitioner’s

habeas claims. A separate Order of dismissal accompanies this Memorandum Opinion.

¢zr//r¢zr/ %7 ¢/a/

Igdnited Stated District Judge

Date: October  ,2011

bo